DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-8, 15, 21, and 24-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 recites the claim limitation “wherein the identifier delivered by the content delivery platform software is a boundary identifier.” However, the specification does not provide sufficient details such that one of ordinary skill in the art would understand how content delivery platform software delivers a boundary identifier to the computer program on the mobile device. The applicant specification only discloses allowing the sponsors to reserve particular geographic areas. The sponsor can also establish perimeters defining geographic areas of exclusive or semi-exclusive control. This is recited in paragraphs [0045]-[0046] of the specification:
[0045] Referring next to Figure 4, a method 400 for allowing sponsors to reserve particular geographic areas will be discussed according to embodiments of the present disclosure. Method 400 begins, as illustrated by block 401. As illustrated by block 403, a content delivery platform, for example content delivery platform 112 as illustrated in Figure 1, can receive a request for sponsor registration, which can also include receiving physical address location from the sponsor. As illustrated by block 405, the sponsor can establish perimeters defining geographic areas of exclusive or semi-exclusive control. These geographic areas are areas the sponsor wishes to reserve for delivery of his own advertisements or other content controlled by the sponsor. 
[0046] The perimeters established can be based on map features, such as streets, rivers, landmarks, or any of the other various map features. The perimeters can also be defined by latitude and longitude, or various geometric constructs having a given relative position to either a point location, a map location, a physical address, or otherwise. Some embodiments allow for establishing perimeters defining areas based on a combination of the various types of constructs. So, for example, latitude, longitude and map features may be used to establish the reserved area, or a combination of coordinates and geometric constructs can be used in conjunction with other suitable boundary identifiers to establish an area that may be reserved specifically for content related to a particular advertiser or sponsor.

Therefore, in the specification, the boundary identifier(s) is provided by the sponsor(s) to the content delivery platform software, and not from the content delivery platform software to the computer program on the mobile device as the claim seems to suggest. The specification also discloses delivering the sponsor’s content (advertisements) from the content delivery platform to the mobile device (see [0018], [0021], [0027], [0032]-[0033], [0038] of the specification).
Thus, for the reasons explained above, the disclosure does not provide adequate support for the limitation “wherein the identifier delivered by the content delivery platform software is a boundary identifier” as recited in the claim. The specification does not demonstrate that the applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor hand possession of the claimed invention. 
Claims 7 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement by virtue of being dependent on claim 6.
Claim 15 recites “wherein the content delivery platform software resides in the mobile device.” The specification is devoid of any indication of any content delivery platform software that resides in the mobile device. Instead, the applicant specification only discloses a computer program in the mobile device (see paragraphs [0019]-[0020]). Any content delivery platform software will most likely be on the content delivery platform 112, which, based on the applicant’s disclosure and drawings, is separate from the mobile device. Therefore, the claimed limitation “wherein the content delivery platform software resides in the mobile device” is not taught, suggested, or made obvious by the applicant’s specification and thus constitutes new matter.
Claim 21 recites “wherein the code further comprises at least one instruction for: 
storing, on the mobile device, location information received from one or more mobile devices, wherein the location information received from the one or more mobile devices is received by the one or more mobile devices from one or more third party sources and is to be used, in combination with cellular tower information received via an antenna of the mobile device, for positioning the geographic location of the mobile device; and
using the stored location information received from the one or more mobile devices, in combination with cellular tower information received via an antenna of the mobile device operable to communicate with a cellular network, to position the geographic location of the mobile device. The specification does not provide adequate support for “wherein the location information received from the one or more mobile devices is received by the one or more mobile devices from one or more third party sources.” Paragraphs [0025] and [0059] of the specification clearly disclose the content delivery platform receiving location information from third party sources. However, the disclosure is devoid of the mobile device receiving location information from third party sources. Therefore, the specification does not demonstrate that the applicant has made an invention that achieves the claimed function of “wherein the location information received from the one or more mobile devices is received by the one or more mobile devices from one or more third party sources” because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.



Claims 1-5, 9-12, 16, 20, 22, 23, and 27-30 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Yoon et al US 20080270235 (hereinafter Yoon).
Regarding claim 1, Yoon discloses a system for creating and offloading location awareness (1, see fig. 1, [0018]-[0019]), the system including a mobile device (user terminal/navigation terminal, see fig. 1, [0022]) and comprising: 
at least one memory (advertiser terminal 4, connecting to homepage of advertisement providing server (~memory storing code/software for performing connecting to homepage), see [0019]-[0020], [0029].); 
at least one processor operably coupled to the at least one memory (advertiser terminal 4, connecting to homepage of advertisement providing server (~memory storing code/software for performing connecting to homepage), see [0019]-[0020], [0029]); and 
code configured for execution by the at least one processor, wherein the code comprises at least one instruction for: 
sending, to a-content delivery platform software (advertisement providing server 2, see fig. 3, [0029]):
a request to have an identifier (advertisement, information of the advertisement see figs. 2-3, [0019]-[0020]), being associated with a selected geographic area of interest, delivered to a computer program on the mobile device (see fig. 3, 31 310, 32, 33, [0021]-[0022]. The means are operated using software/computer program in the navigation terminal) after it has been determined, by at least use of location information representing at least one physical geographic location of the mobile device, that the mobile device has at least entered the selected geographic area of interest (advertisement receiving means receives information of the advertisement including the advertisement for delivery to the navigation terminal when the navigation device enters a specific area, the advertisement area and period (date and time) to receive the advertisement, from the advertiser, see [0029], [0035]); and
geographic reservation data to have the selected geographic area of interest reserved for delivery of the identifier to the computer program, wherein the geographic reservation data comprises a geometric construct used to establish at least one perimeter as a boundary for the selected geographic area of interest (advertisement receiving means receives information of the advertisement including the advertisement for delivery to the navigation terminal when the navigation device enters a specific area, the advertisement area and period (date and time) to receive the advertisement, from the advertiser, see [0019]-[0020], [0023], [0029], [0035]); and
receiving, via the computer program, the identifier delivered by the content delivery platform software after it has been determined, by at least use of location information representing at least one physical geographic location of the mobile device, that the mobile device has at least entered the selected geographic area of interest (when user location comparing means 32 determines that the navigation terminal is in the advertisement area, advertisement acquiring means acquires the advertisement from the DB and provides the advertisement to the speaker and display unit, see fig. 3, [0022]-[0025], [0033], [0034]).
	Regarding claim 2 as applied to claim 1, Yoon further discloses wherein the code further comprises at least one instruction for, in response to receiving, via the computer program, the identifier delivered by the content delivery platform software, displaying, via a connected display device, content associated with the selected geographic area of interest (see figs. 3-4, [0025], [0034]-[0035]).
	Regarding claim 3 as applied to claim 1, Yoon further discloses wherein: the code further comprises at least one instruction for sending the identifier to the content delivery platform software (registering an advertisement file, receiving application of an advertisement from an advertiser, see figs. 2-3, [0019]-[0020], [0029]); and the computer program is an application program (see fig. 3, 31 310, 32, 33, [0021]-[0022]. The means are operated using software/computer program in the navigation terminal).
	Regarding claim 4 as applied to claim 1, Yoon further discloses wherein: the geometric construct comprises at least a latitude value, a longitude value, and a radius value (coordinate position of the navigation terminal is in the advertisement area; a distance tolerance is used to determine that the user’s location is within the advertisement area, see [0020]); and the geographic reservation data further comprises information indicating an area bounded by the at least one perimeter as the selected geographic area of interest (coordinate position of the navigation terminal is in the advertisement area; a distance tolerance is used to determine that the user’s location is within the advertisement area, see [0020], [0023], [0029], [0035]).
	Regarding claim 5 as applied to claim 4, Yoon further discloses wherein: the selected geographic area of interest is a first selected geographic area of interest (advertisement area, see [0020]); and 
the code further comprises at least one instruction for sending, to the content delivery platform software, service a second request to have an identifier, being associated with a second selected geographic area of interest, delivered to the computer program on the mobile device after it has been determined, by at least use of location information representing at least one physical geographic location of the mobile device, that the mobile device has at least entered a second selected geographic area of interest, wherein the second selected geographic area of interest is distinct from the first selected geographic area of interest (providing real time advertisements based on the location under navigation’s operation. Providing advertisements in real time based on location required providing the advertisements to the advertisement providing server, see [0007], [0019]-[0020], [0035]).
Regarding claim 9 as applied to claim 1, Yoon further discloses wherein the identifier is to be delivered exclusively to the computer program and not to be broadcast to other computer programs on the mobile device.
Regarding claim 10, Yoon discloses a system for creating and offloading location awareness (1, see fig. 1, [0018]-[0019]), the system including a mobile device (user terminal/navigation terminal, see fig. 1, [0022]) and comprising:
at least one memory (advertiser terminal 4, connecting to homepage of advertisement providing server (~memory storing code/software for performing connecting to homepage), see [0019]-[0020], [0029]); 
at least one processor operably coupled to the at least one memory (advertiser terminal 4, connecting to homepage of advertisement providing server (~memory storing code/software for performing connecting to homepage), see [0019]-[0020], [0029]); and 
code configured for execution by the at least one processor, wherein the code comprises at least one instruction for: 
receiving, via content delivery platform software (advertisement providing server 2, see fig. 3, [0029]):
a request to have an identifier (advertisement, information of the advertisement see figs. 2-3, [0019]-[0020]), being associated with a selected geographic area of interest, delivered to a computer program on the mobile device (see fig. 3, 31 310, 32, 33, [0021]-[0022]. The means are operated using software/computer program in the navigation terminal) after it has been determined, by at least use of location information representing at least one physical geographic location of the mobile device, that the mobile device has at least entered the selected geographic area of interest (advertisement receiving means receives information of the advertisement including the advertisement for delivery to the navigation terminal when the navigation device enters a specific area, the advertisement area and period (date and time) to receive the advertisement, from the advertiser, see [0029], [0035]); and
geographic reservation data to have the selected geographic area of interest reserved for delivery of the identifier to the computer program, wherein the geographic reservation data comprises a geometric construct used to establish at least one perimeter as a boundary for the selected geographic area of interest (advertisement receiving means receives information of the advertisement including the advertisement for delivery to the navigation terminal when the navigation device enters a specific area, the advertisement area and period (date and time) to receive the advertisement, from the advertiser, see [0019]-[0020], [0023], [0029], [0035]); 
reserving, in the at least one memory, the selected geographic area of interest for delivery of the identifier to the computer program (storing the advertisement area for later comparison with the user’s location, see fig. 3, [0020], [0023], [0029], [0033], [0035]); 
obtaining location information representing at least one physical geographic location of the mobile device (user’s location, see [0032], [0032]); and 
delivering the identifier to the computer program after it has been determined, using the obtained location information, that the mobile device has at least entered the selected geographic area of interest (when user location comparing means 32 determines that the navigation terminal is in the advertisement area, advertisement acquiring means acquires the advertisement from the DB and provides the advertisement to the speaker and display unit, see fig. 3, [0020], [0022]-[0025], [0033], [0034]).
	Regarding claim 11 as applied to claim 10, Yoon further discloses wherein the code further comprises at least one instruction for: sending, to the content delivery platform software (advertisement receiving means receives information of the advertisement including the advertisement for delivery to the navigation terminal when the navigation device enters a specific area, the advertisement area and period (date and time) to receive the advertisement, from the advertiser, see [0029], [0035]), the request and the geographic reservation data; and 
receiving, via the computer program, the identifier in response to the delivering (when user location comparing means 32 determines that the navigation terminal is in the advertisement area, advertisement acquiring means acquires the advertisement from the DB and provides the advertisement to the speaker and display unit, see fig. 3, [0020], [0022]-[0025], [0033], [0034]).
	Regarding claim 12 as applied to claim 10, Yoon further discloses wherein: the code further comprises at least one instruction for: receiving the identifier via the content delivery platform software (advertisement receiving means receives information of the advertisement including the advertisement for delivery to the navigation terminal when the navigation device enters a specific area, the advertisement area and period (date and time) to receive the advertisement, from the advertiser, see [0029], [0035]); and in response to receiving the identifier via the content delivery platform software, storing, in the at least one memory, the identifier (see [0029]); and delivering the identifier to the computer program comprises delivering the identifier from the at least one memory (see [0029]).
Regarding claim 16 as applied to claim 10, Yoon further discloses wherein the code further comprises at least one instruction for determining, using the obtained location information, that the mobile device has at least entered the selected geographic area of interest (see [0023], [0033]).
Regarding claim 20 as applied to claim 16, Yoon further discloses wherein the determining considers whether at least a predetermined portion of the selected geographic area of interest intersects the mobile device’s location circle, wherein the location circle comprises the area contained within a predetermined radius of the geographic location of the mobile device (see [0023], [0033]).
Regarding claim 22 as applied to claim 10, Yoon further discloses wherein: the code further comprises at least one instruction for: receiving, via the content delivery platform software:
a second request to have a second identifier, being associated with a second selected geographic area of interest, delivered to a second computer program on the mobile device after it has been determined, by at least use of location information representing at least one physical geographic location of the mobile device, that the mobile device has at least entered a second selected geographic area of interest (advertisement receiving means receives information of the advertisement including the advertisement for delivery to the navigation terminal when the navigation device enters a specific area, the advertisement area and period (date and time) to receive the advertisement, from the advertiser. Providing real time advertisements based on the location under navigation’s operation. Providing advertisements in real time based on location required providing the advertisements to the advertisement providing server, see [0007], [0019]-[0020], [0029], [0035]); and
second geographic reservation data to have the second selected geographic area of interest reserved for delivery of the second identifier to the second computer program, wherein the second geographic reservation data comprises a second geometric construct used to establish at least one perimeter as a boundary for the second selected geographic area of interest  (advertisement receiving means receives information of the advertisement including the advertisement for delivery to the navigation terminal when the navigation device enters a specific area, the advertisement area and period (date and time) to receive the advertisement, from the advertiser, see [0019]-[0020], [0023], [0029], [0035]);
reserving, in the at least one memory, the second selected geographic area of interest for delivery of the second identifier to the second computer program (storing the advertisement area for later comparison with the user’s location, see fig. 3, [0020], [0023], [0029], [0033], [0035]); and
delivering the second identifier to the second computer program after it has been determined, using the obtained location information, that the mobile device has at least entered the second selected geographic area of interest (when user location comparing means 32 determines that the navigation terminal is in the advertisement area, advertisement acquiring means acquires the advertisement from the DB and provides the advertisement to the speaker and display unit. Delivering advertisements real time based on the navigation terminal’s location, see fig. 3, [0020], [0022]-[0025], [0033], [0034]).
	Regarding claim 23 as applied to claim 10, Yoon further discloses wherein: the code further comprises at least one instruction for:
receiving, via the content delivery platform software (advertisement providing server 2, see fig. 3, [0029]):
a second request to have a second identifier, being associated with a second selected geographic area of interest, delivered to the computer program after it has been determined, by at least use of location information representing at least one physical geographic location of the mobile device, that the mobile device has at least entered a second selected geographic area of interest (advertisement receiving means receives information of the advertisement including the advertisement for delivery to the navigation terminal when the navigation device enters a specific area, the advertisement area and period (date and time) to receive the advertisement, from the advertiser. Providing real time advertisements based on the location under navigation’s operation. Providing advertisements in real time based on location required providing the advertisements to the advertisement providing server, see [0007], [0019]-[0020], [0029], [0035]); and
second geographic reservation data to have the second selected geographic area of interest reserved for delivery of the second identifier to the computer program, wherein the second geographic reservation data comprises a second geometric construct used to establish at least one perimeter as a boundary for the second selected geographic area of interest (advertisement receiving means receives information of the advertisement including the advertisement for delivery to the navigation terminal when the navigation device enters a specific area, the advertisement area and period (date and time) to receive the advertisement, from the advertiser, see [0019]-[0020], [0023], [0029], [0035]);
reserving, in the at least one memory, the second selected geographic area of interest for delivery of the second identifier to the computer program (storing the advertisement area for later comparison with the user’s location, see fig. 3, [0020], [0023], [0029], [0033], [0035]); and 
delivering the second identifier to the computer program after it has been determined, using the obtained location information, that the mobile device has at least entered the second selected geographic area of interest (when user location comparing means 32 determines that the navigation terminal is in the advertisement area, advertisement acquiring means acquires the advertisement from the DB and provides the advertisement to the speaker and display unit. Delivering advertisements real time based on the navigation terminal’s location, see fig. 3, [0020], [0022]-[0025], [0033], [0034]). 
Regarding claim 27 as applied to claim 16, Yoon further discloses wherein determining that the mobile device has at least entered the selected geographic area of interest comprises determining that the mobile device has at least entered the selected geographic area of interest by at least use of a specialized processor for processing whether the mobile device has at least entered the selected geographic area of interest (see fig. 3, [0023], [0033]).
Regarding claim 28 as applied to claim 11, Yoon further discloses wherein: the code further comprises at least one instruction for determining that the mobile device has at least entered the selected geographic area of interest, wherein the at least one instruction for determining is configured for execution by a specialized processor of the mobile device, and the specialized processor is distinct from the at least one processor used by the at least one instruction for sending the request and the geographic reservation data to the content delivery platform software (comparing means 32 compares the user’s location with the advertisement area and determines the user’s location is in the advertisement area, see fig. 1, [0032]-[0033]).
Regarding claim 29, Yoon discloses a non-transitory computer readable medium for creating and offloading location awareness, said non-transitory computer readable medium causing at least one processor (advertiser terminal 4, connecting to homepage of advertisement providing server (~memory storing code/software for performing connecting to homepage), see [0019]-[0020], [0029]) to perform the steps of:
sending, to a-content delivery platform software (advertisement providing server 2, see fig. 3, [0029]):
a request to have an identifier (advertisement, information of the advertisement see figs. 2-3, [0019]-[0020]), being associated with a selected geographic area of interest, delivered to a computer program on a mobile device (see fig. 3, 31 310, 32, 33, [0021]-[0022]. The means are operated using software/computer program in the navigation terminal) after it has been determined, by at least use of location information representing at least one physical geographic location of the mobile device, that the mobile device has at least entered a selected geographic area of interest (advertisement receiving means receives information of the advertisement including the advertisement for delivery to the navigation terminal when the navigation device enters a specific area, the advertisement area and period (date and time) to receive the advertisement, from the advertiser, see [0029], [0035]); and
geographic reservation data to have the selected geographic area of interest reserved for delivery of the identifier to the computer program, wherein the geographic reservation data comprises a geometric construct used to establish at least one perimeter as a boundary for the selected geographic area of interest (advertisement receiving means receives information of the advertisement including the advertisement for delivery to the navigation terminal when the navigation device enters a specific area, the advertisement area and period (date and time) to receive the advertisement, from the advertiser, see [0019]-[0020], [0023], [0029], [0035]); and
receiving, via the computer program, the identifier delivered by the content delivery platform software service after it has been determined, by at least use of location information representing at least one physical geographic location of the mobile device, that the mobile device has at least entered the selected geographic area of interest (when user location comparing means 32 determines that the navigation terminal is in the advertisement area, advertisement acquiring means acquires the advertisement from the DB and provides the advertisement to the speaker and display unit, see fig. 3, [0022]-[0025], [0033], [0034]).
Regarding claim 30, Yoon discloses a non-transitory computer readable medium for creating and offloading location awareness, said non-transitory computer readable medium causing at least one processor (advertiser terminal providing server, connecting to advertiser terminal 4, and transmitting to navigation terminal (~memory storing code/software for enabling a processor to execute), see [0019]-[0020], [0029]) to perform the steps of:
receiving, via content delivery platform software (advertisement providing server 2 (~memory storing code/software for enabling a processor to execute), see fig. 3, [0029]):
a request to have an identifier delivered (advertisement, information of the advertisement see figs. 2-3, [0019]-[0020]), being associated with a selected geographic area of interest, to a computer program on a mobile device (see fig. 3, 31 310, 32, 33, [0021]-[0022]. The means are operated using software/computer program in the navigation terminal) after it has been determined, by at least use of location information representing at least one physical geographic location of the mobile device, that the mobile device has at least entered a selected geographic area of interest (advertisement receiving means receives information of the advertisement including the advertisement for delivery to the navigation terminal when the navigation device enters a specific area, the advertisement area and period (date and time) to receive the advertisement, from the advertiser, see [0029], [0035]); and 
geographic reservation data to have the selected geographic area of interest reserved for delivery of the identifier to the computer program, wherein the geographic reservation data comprises a geometric construct used to establish at least one perimeter as a boundary for the selected geographic area of interest (advertisement receiving means receives information of the advertisement including the advertisement for delivery to the navigation terminal when the navigation device enters a specific area, the advertisement area and period (date and time) to receive the advertisement, from the advertiser, see [0019]-[0020], [0023], [0029], [0035]); 
reserving, in at least one memory of the mobile device, the selected geographic area of interest for delivery of the identifier to the computer program (storing the advertisement area for later comparison with the user’s location, see fig. 3, [0020], [0023], [0029], [0033], [0035]); 
obtaining location information representing at least one physical geographic location of the mobile device (user’s location, see [0032], [0032]); and 
delivering the identifier to the computer program after it has been determined, using the obtained location information, that the mobile device has at least entered the selected geographic area of interest (when user location comparing means 32 determines that the navigation terminal is in the advertisement area, advertisement acquiring means acquires the advertisement from the DB and provides the advertisement to the speaker and display unit, see fig. 3, [0020], [0022]-[0025], [0033], [0034]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 13, 14, 17, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoon et al US 20080270235 (hereinafter Yoon) in view of Zellner et al US 20020077084 (hereinafter Zellner).
	Regarding claim 13 as applied to claim 10, Yoon discloses the claimed invention except wherein delivering the identifier to the computer program comprises delivering the identifier after it has been determined that the mobile device has at least remained within the selected geographic area of interest for at least a predetermined length of time.
	In the same field of endeavor, Zellner discloses a system for creating and offloading location awareness (see fig. 1), the system including a mobile device (cell phone 10, see fig. 1) and comprising: 
at least one memory (third party/web advertiser/service provider (~memory storing code/software for enabling a processor to execute), see fig. 1, [0034], [0074]-[0075]), see abstract); 
at least one processor operably coupled to the at least one memory (third party/web advertiser/service provider (~memory storing code/software for enabling a processor to execute), see fig. 1, [0034], [0074]-[0075]); and 
code configured for execution by the at least one processor, wherein the code comprises at least one instruction for: delivering the identifier after it has been determined that the mobile device has at least remained within the selected geographic area of interest for at least a predetermined length of time (transmit user-specific or location specific voice or data advertisements to cell phone 10, when cell phone 10 is determined to be visiting a location 14 after a periodic location determinations indicates a stable location, see [0031]-[0035]).
	It would therefore have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Zellner with Yoon by providing location based advertisement to a navigation terminal only when it has been determined, based on predefined location measurements for a specific period of time, that the navigation terminal is still at or within the same location, for the benefit providing the location-specific advertisements only to mobile devices that are staying in or visiting the area of the determined location and not just passing by/moving through the location. 
	Regarding claim 14 as applied to claim 12, Yoon discloses the claimed invention except wherein the code further comprises at least one instruction for: preserving delivery of the identifier from the at least one memory to the computer program until after it has been determined that the mobile device has remained within the selected geographic area of interest for at least a predetermined length of time.
	In the same field of endeavor, Zellner discloses a system for creating and offloading location awareness (see fig. 1), the system including a mobile device (cell phone 10, see fig. 1) and comprising: 
at least one memory (third party/web advertiser/service provider (~memory storing code/software for enabling a processor to execute), see fig. 1, [0034], [0074]-[0075]), see abstract); 
at least one processor operably coupled to the at least one memory (third party/web advertiser/service provider (~memory storing code/software for enabling a processor to execute), see fig. 1, [0034], [0074]-[0075]); and 
code configured for execution by the at least one processor, wherein the code comprises at least one instruction for: preserving delivery of the identifier from the at least one memory to the computer program until after it has been determined that the mobile device has remained within the selected geographic area of interest for at least a predetermined length of time (transmit user-specific or location specific voice or data advertisements to cell phone 10, when cell phone 10 is determined to be visiting a location 14 after a periodic location determinations indicates a stable location, see [0031]-[0035]).
	It would therefore have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Zellner with Yoon by providing location based advertisement to a navigation terminal only when it has been determined, based on predefined location measurements for a specific period of time, that the navigation terminal is still at or within the same location, for the benefit providing the location-specific advertisements only to mobile devices that are staying in or visiting the area of the determined location and not just passing by/moving through the location.
	Regarding claim 17 as applied to claim 10, Yoon discloses the claimed invention except wherein the code further comprises at least one instruction for determining, using the obtained location information, that the mobile device has at least entered the selected geographic area of interest and has remained therein for at least a predetermined length of time.
	In the same field of endeavor, Zellner discloses a system for creating and offloading location awareness (see fig. 1), the system including a mobile device (cell phone 10, see fig. 1) and comprising: 
at least one memory (third party/web advertiser/service provider (~memory storing code/software for enabling a processor to execute), see fig. 1, [0034], [0074]-[0075]), see abstract, ; 
at least one processor operably coupled to the at least one memory (third party/web advertiser/service provider (~memory storing code/software for enabling a processor to execute), see fig. 1, [0034], [0074]-[0075]); and 
code configured for execution by the at least one processor, wherein the code comprises at least one instruction for: 
determining, using the obtained location information, that the mobile device has at least entered the selected geographic area of interest and has remained therein for at least a predetermined length of time (transmit user-specific or location specific voice or data advertisements to cell phone 10, when cell phone 10 is determined to be visiting a location 14 after a periodic location determinations indicates a stable location, see [0031]-[0035]).
	It would therefore have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Zellner with Yoon by providing location based advertisement to a navigation terminal only when it has been determined, based on predefined location measurements for a specific period of time, that the navigation terminal is still at or within the same location, for the benefit providing the location-specific advertisements only to mobile devices that are staying in or visiting the area of the determined location and not just passing by/moving through the location.
Regarding claim 18 as applied to claim 10, Yoon discloses the claimed invention except wherein the code further comprises at least one instruction for creating a notification that the mobile device has at least entered the selected geographic area of interest.
In the same field of endeavor, Yoon discloses a method comprising creating a notification that the mobile device has at least entered the selected geographic area of interest (see [0033]).
It would therefore have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Zellner with Yoon by creating a registration for registering with a network after a mobile device enters an area covered by the network, for the benefit providing the location-specific advertisements to mobile devices that are located the area of the network.
Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoon et al US 20080270235 (hereinafter Yoon) in view of Barnes et al US 8,010,134 (hereinafter Barnes).
Regarding claim 26 as applied to claim 10, Yoon discloses the claimed invention except wherein the obtained location information is determined at least in part by using cellular tower information received via a cellular antenna of the mobile device and not by using information received via a GPS antenna of the mobile device. In the same field of endeavor, Barnes discloses wherein the obtained location information is determined at least in part by using cellular tower information received via a cellular antenna of the mobile device (410, 412, see fig. 4B, col. 6, lines 15-56).
It would therefore have been obvious to one of ordinary skill in the art at the time the time the invention was made to combine the teaching of Barnes with Yoon by using cell tower location technology to determine the location of the mobile device/navigation terminal, for the benefit of quickly determining the location of device for mobile device advertising.
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoon et al US 20080270235 (hereinafter Yoon) in view of Unold et al US 20020055880 (hereinafter Unold).
Regarding claim 19 as applied to claim 10, Yoon discloses the claimed invention except wherein: reserving the selected geographic area of interest for delivery of the identifier to the computer program comprises reserving the selected geographic area of interest only after it has been determined that the selected geographic area of interest is available to be reserved; and the code further comprises at least one instruction for sending a notification indicating that the selected geographic area of interest has been reserved. 
In the same field of endeavor, Unold discloses a method for reserving ads comprising reserving the selected geographic area of interest for delivery of the identifier to the computer program comprises reserving the selected geographic area of interest only after it has been determined that the selected geographic area of interest is available to be reserved and sending a notification indicating that the selected geographic area of interest has been reserved (reserving schedule report with location for which reservation of advertisement is being made and advertisement spots selected for reservation by the advertiser see [0141]).
It would therefore have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Unold with Yoon by making notifying the advertiser terminal of name and location, and time of advertisements reserved by the advertiser, for the benefit of enabling the advertiser to schedule specific location and times for purchasing advertisements.
Claims 24 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoon et al US 20080270235 (hereinafter Yoon) in view of Mikkelsen et al US 20100077022 (hereinafter Mikkelsen).
Regarding claim 24 as applied to claim 10, Yoon discloses the claimed invention except wherein the code further comprises at least one instruction for performing a verification whether the computer program has authorization to initiate a location session with the content delivery platform software, wherein:
if the verification passes, the computer program is allowed to initiate a location session with the content delivery platform software; and
if the verification fails, the computer program is not allowed to initiate a location session with the content delivery platform software.
	Mikkelsen discloses a method for media delivery to a device comprising performing a verification whether the computer program in the device has authorization (see fig. 21, [0271]) to initiate a session with a content delivery platform software (content server, see fig. 20, [0280]), wherein;
 if the verification passes, the computer program is allowed to initiate a location session with the content delivery platform software (using an authorization key to authenticate a user at a content server before providing a music clip file and advertisements to the user, [0063], [0260]-[0261], [0265]-[0266], [0279]-[0280], [0282], [0284]); and 
if the verification fails, the computer program is not allowed to initiate a location session with the content delivery platform software.
	It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mikkelsen with Yoon by authenticating a mobile device at the content server before providing the mobile device with any content, as taught by Mikkelsen, for the benefit of delivering advertising messages along with a user selected video clip.
	Regarding claim 25 as applied to claim 24, the combination of Yoon and Mikkelsen disclose the claimed invention. Yoon does not teach wherein performing the verification comprises performing, for the computer program, a check on a key being previously stored in a data store that the content delivery platform software service uses for validating location sessions initiated by one or more computer programs installed on the mobile device. However, Mikkelsen further discloses wherein performing the verification comprises performing, for the computer program, a check on a key being previously stored in a data store that the content delivery platform software service uses for validating location sessions initiated by one or more computer programs installed on the mobile device (using an authorization key to authenticate a user at a content server before providing a music clip file and advertisements to the user, [0063], [0260]-[0261], [0265]-[0266], [0279]-[0280], [0282], [0284]).
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Clavel et al US 9,015,692 discloses a method and system for customizing content on a server for rendering on a wireless device.
Deeming et al US 20100131501 discloses providing geocoded targeted web content.
Colligan et al US 20100130179 discloses system and method for providing advertisement data or other content.
Sennett et al US 20090239510 discloses theme based advertising.
Lewis et al US 20090197582 discloses a platform for mobile advertising and microtargeting of promotions.
Singh et al US 20080109317 discloses wireless dissemination of environment aware information.
Kleinstern et al US 20070192409 discloses advertising based on location behavior.
Vengroff et al US 20070185768 discloses pay-for-visit advertising based on visit to physical locations.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648